Citation Nr: 0028289	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  97-23 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for anxiety disorder, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to June 
1952, and from February 1954 to December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1994 and June 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In the former rating action, 
the RO denied the veteran's claim of entitlement to an 
increased rating for his anxiety disorder, then evaluated as 
10 percent disabling.  In the latter rating decision, the RO 
denied the veteran's claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  The veteran timely 
appealed these determinations to the Board.

In November 1996, the RO increased the evaluation of the 
veteran's anxiety disorder to 50 percent.  Because the 
increase in the evaluation for anxiety disorder does not 
represent the maximum available rating available for this 
disability, the veteran's claim for an increased evaluation 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35 
(1993).

In December 1998, the veteran, accompanied by his accredited 
representative, presented testimony to the undersigned 
Veterans Law Judge at a video-conference hearing.  In 
addition, when this matter was previously before the Board in 
May 1999, it was remanded for further development and 
adjudication, which has been accomplished.  However, because 
the denial of veteran's claims of entitlement to an 
evaluation in excess of 50 percent for his anxiety disorder 
and to a TDIU have continued, the case has been returned to 
the Board for further appellate consideration.

As a final preliminary matter, the Board notes that in light 
of the following decision, in which the Board grants 
entitlement to a 100 percent rating for the veteran's anxiety 
disorder, his claim of entitlement to a TDIU is moot.  See 
Green v. West, 11 Vet. App. 472, 476 (1998).

FINDINGS OF FACT

1.  The criteria for evaluating psychiatric disabilities, in 
effect prior to November 7, 1996, are more favorable.

2.  The veteran's anxiety disorder is productive of total 
social and industrial inadaptability; his sole other service-
connected disability is residuals of an appendectomy, which 
is evaluated as noncompensably disabling.


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent evaluation 
for anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.16(c), 4.130, 4.132, Diagnostic Codes 9400, 9405 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In July 1963, the RO granted service connection for a scar as 
a residual of an appendectomy and assigned the current 
noncompensable evaluation under Diagnostic Code 7805.  
Thereafter, in a rating decision dated in November 1963, the 
RO established service connection for anxiety disorder and 
assigned a 10 percent evaluation under Diagnostic Code 9400.  
Both the characterization of the service-connected 
psychiatric disability and the 10 percent evaluation remained 
in effect when the veteran filed this claim for an increased 
rating in 1994.  Although the claim was initially denied, in 
November 1996, the RO increased the evaluation of the 
veteran's anxiety disorder to 50 percent.

During the course of this appeal, the veteran was afforded 
numerous pertinent VA examinations, dated from January 1996 
to October 1999.  The record also contains voluminous VA 
outpatient treatment records, dated from the early 1990s to 
June 1999; transcripts of hearings conducted in May 1996 and 
May 1998 before RO personnel and before the undersigned 
Veterans Law Judge in December 1998; written argument 
submitted by the veteran's accredited representative; and 
numerous statements filed by the veteran.

In January 1996, the veteran was afforded a VA psychiatric 
examination.  During the examination, the veteran, then age 
64, reported that he was receiving disability benefits from 
the SSA and indicated that he was receiving regular treatment 
for his psychiatric disability at the Dayton, Ohio, VA 
Medical Center (Dayton VAMC).  He also stated that he was 
treating the disability with psychiatric medications.  The 
veteran described numerous psychiatric symptoms.  The 
examiner reported that the veteran did not exhibit signs of 
paranoia, delusions or hallucinations or signs of depression.  
In addition, he described the veteran's mood and affect as 
"reactive" and "appropriate," his concentration and 
attention span as "poor," and his insight as "nil."  The 
examiner further stated that the veteran showed no overt 
signs of anxiety and reported that he denied having either 
suicidal or homicidal ideation.  The diagnosis was 
generalized anxiety disorder.  In addition, the examiner 
estimated the veteran's Global Assessment of Functioning 
(GAF) score to be 70.

In April 1997, the veteran was afforded a VA general medical 
examination, apparently in connection with his TDIU claim.  
The examination report reflects that the veteran complained 
of suffering from chronic anxiety and that he was receiving 
regular treatment at the Dayton VAMC.  The examiner indicated 
that the veteran exhibited normal behavior and adequate 
comprehension, although he described him as "somewhat 
subdued in his reactions to various questions."  A diagnosis 
of chronic anxiety was offered.

In May 1997, the veteran was afforded another formal VA 
psychiatric examination.  During the examination, the veteran 
provided a history of having had psychiatric problems since 
service and stated that he was receiving regular treatment 
for this disability at the Dayton VAMC.  In addition, he 
reported that he was treating his anxiety disorder with 
various psychiatric medications.  The examiner indicated that 
the veteran was cooperative and described his behavior as 
appropriate.  The veteran's affect was appropriate, but 
mildly constricted, and his overall mood level as depressed.  
The examiner reported that the veteran "manifested a 
moderate amount of anxiety during the interview."  He also 
indicated that the veteran was alert to time, place and 
person and that his speech was logical, relevant and 
coherent.  The veteran denied having hallucinations, 
delusions, paranoid ideation or ideas of reference.  The 
diagnosis was generalized anxiety disorder and the examiner 
estimated the veteran's GAF score to be 50.  Further, 
subsequent to offering this assessment, the examiner 
commented that the veteran suffered from a severe form of 
generalized anxiety disorder that was productive of a marked 
impairment of social functioning.  He recommended that the 
veteran continue his regular treatment at the Dayton VAMC.

At a January 1998 VA psychiatric examination, the veteran 
complained that despite regularly being seen at the Dayton 
VAMC and treating his anxiety disorder with various 
psychiatric medications, he had difficulty retaining 
friendships and suffered from trouble sleeping.  The examiner 
described the veteran's speech as a little slow, his insight 
as poor, and indicated that he displayed a limited range of 
affect and a "depressed composure."  Mentation was slow and 
very concrete.  In addition, he stated that the veteran's 
anxiety disorder was not productive of hallucinations, 
delusions or disturbed thinking and reported that the veteran 
denied having an intent to harm himself or others.  The 
examiner further indicated that testing revealed that the 
veteran was unlikely to function adequately in complex 
settings.  It also revealed that his memory was impaired and 
that he was "experiencing considerable emotional turmoil and 
that he had inadequate resources for dealing with such 
demands."  The Axis I diagnoses were generalized anxiety 
disorder, major depressive disorder, and dysthymic disorder.  
The examiner further reported that the veteran might also be 
suffering from dementia.  Subsequent to offering these 
diagnoses, the examiner estimated the veteran's GAF score as 
40; in doing so, he commented that the "low" global 
assessment of functioning was due to the Axis I diagnoses.

As noted above, also of record are VA outpatient treatment 
records, dated from the early 1990s to June 1999, which 
reflect that the veteran has received significant VA care for 
various symptoms attributable to this disability.  A review 
of the entries shows that the veteran has been seen on a 
regular basis and that he has been prescribed various 
psychiatric medications to treat the disability.  Of 
particular note is a July 1997 entry, in which the examiner 
opined that the veteran was unable to obtain or retain 
employment due to his generalized anxiety disorder.

When this matter was previously before the Board in May 1999, 
it was remanded for further development, to include another 
VA psychiatric examination.  In compliance with the Board's 
instruction, in October 1999 the examiner discussed the 
history and symptoms of the veteran's psychiatric disability, 
administered psychological testing and interviewed the 
veteran.  The examiner indicated that the veteran reported 
having difficulty sleeping, some suicidal ideation, 
depression and auditory hallucinations.  The veteran denied 
experiencing traumatic events during service.  Following the 
above and based on his review of the veteran's pertinent 
medical records, the examiner offered several impressions.  
He essentially concluded that the veteran suffered from an 
anxiety disorder due to his period of service but 
specifically ruled out a diagnosis of post-traumatic stress 
disorder (PTSD).  The examiner diagnosed the veteran as 
having generalized anxiety disorder and dysthymia and 
indicated that a diagnosis of dementia, Alzheimer's type, 
needed to be excluded.  Subsequent to offering these 
assessments, he estimated the veteran's GAF score to be 35, 
which he explained reflected some impairment of reality 
testing and communication.

Consistent with the Board's remand instructions, in June 
1999, the RO requested the veteran to identify the private 
and VA facilities at which he had received treatment, since 
January 1998, for his psychiatric disability; the RO also 
indicated that he should offer information regarding his 
attendance in VA's vocational rehabilitation program.  In 
response, the veteran replied that all of his treatment had 
been at the Dayton VAMC, and the records of that care 
included that discussed above.  He also indicated that he had 
never participated in vocational rehabilitation program.

Finally, during hearings held before RO personnel in May 1996 
and May 1998, in testimony before the undersigned Veterans 
Law Judge, in written argument submitted by his accredited 
representative and in numerous statements, the veteran 
essentially maintained that his service-connected anxiety 
disorder was productive of numerous and worsening symptoms 
and resulted in severe residual impairment.  As such, he 
argued that a schedular evaluation of at least 70 was 
warranted.  In addition, he contended that, solely due to his 
anxiety disorder, he was unable to work or relate to others, 
and thus a total schedular rating was warranted.  With regard 
to the latter point, his representative highlighted the GAF 
score offered by the October 1999 examiner and asserted that 
it justified a total schedular rating.  

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to increased rating for his service-
connected psychiatric disability is plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board also is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  Id.

In this regard, he Board notes that the veteran has reported 
that he has been in receipt of disability benefits from the 
Social Security Administration (SSA) for many years and that 
the award was based on his nonservice-connected back 
disability.  Because the veteran indicated that the award was 
not based on his service-connected anxiety disorder, the 
Board concludes that these records, even if obtained, would 
not be pertinent to this claim.  Additionally, pursuant to 
the provisions of 42 U.S.C. §§ 402, 423 (1994 ed. Supp. IV), 
any award of disability benefits would have automatically 
been converted to old age insurance benefits when the 
appellant turned 62 in 1993.  In any event, however, given 
the fact that the Board has reached a favorable disposition 
in the current appeal (the assignment of a 100 percent 
schedular rating for his service-connected psychiatric 
disability), the Board finds that the veteran is not 
prejudiced by its review of the claim on the basis of the 
current record.  See Allday v. Brown, 7 Vet. App. 517, 530 
(1995) (the duty to assist does not extend to seeking records 
that would make no difference in the outcome of this appeal).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected anxiety disorder is rated as 
50 percent disabling under Diagnostic Code 9400 of the Rating 
Schedule.  The Board observes that, effective November 7, 
1996, VA revised the criteria for diagnosing and evaluating 
psychiatric disabilities, to include generalized anxiety 
disorder, dysthymic disorder and major depressive disorder.  
61 Fed. Reg. 52,695 (1996).  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent congressional or Secretarial intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this 
regard, the General Counsel of VA has recently held that 
where a law or regulation changes during the pendency of a 
claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991) can be no earlier than the effective 
date of that change.  The Board, however, must apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
consider the claim pursuant to the both criteria during the 
course of the entire appeal.  DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  Further, as the RO has considered the 
claim under the former and revised criteria in the March 2000 
rating action, a copy of which was issued as part of the 
April 2000 Supplemental Statement of the Case (SSOC), there 
is no prejudice to the veteran in the Board doing likewise, 
and applying the more favorable result.

Pursuant to the former criteria, a 50 percent evaluation was 
assigned for an anxiety disorder where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and where the 
reliability, flexibility, and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships be severely impaired and that 
psychoneurotic symptoms be of such severity and persistence 
that there was a severe impairment of the ability to obtain 
or retain employment.  To warrant a 100 percent evaluation, 
the attitudes of all contacts except the most intimate must 
have been so adversely affected as to result in virtual 
isolation in the community; or there must have been totally 
incapacitating symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in a profound retreat from mature behavior; or, as 
a result of the psychiatric disability, the individual must 
have been unable to obtain or retain employment.  These 
criteria provided three independent bases for granting a 100 
percent disability evaluation.  See Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994).

In addition, 38 C.F.R. § 4.16(c) (West 1996), which was 
repealed when the revised criteria for rating psychiatric 
disabilities became effective, provided that where the 
veteran's only compensable service-connected disability was a 
mental disorder that was assigned a 70 percent evaluation, 
and that mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder must be assigned a 100 percent evaluation under the 
appropriate diagnostic code.

Pursuant to the revised criteria, a 50 percent evaluation is 
warranted for an anxiety disorder when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumulatory, or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long 
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 evaluation is warranted when a 
veteran's anxiety disorder creates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Following a careful review of the evidence, the Board finds 
that the veteran's anxiety disorder warrants a 100 percent 
evaluation under both the former and the revised criteria.  
In reaching this determination, the Board notes that service 
connection was established in 1963 for an anxiety disorder.  
In this regard, the Board observes that when the veteran 
filed his claim for an increased rating, prior to the 
revision of the Rating Schedule discussed above, VA 
recognized dysthymic disorder and major depressive disorder, 
along with generalized anxiety disorder, as psychoneurotic 
disorders and evaluated each of the disabilities pursuant to 
the criteria contained in 38 C.F.R. § 4.132, Diagnostic Codes 
9405 and 9400 (1996), respectively.  The revised regulation, 
however, recognizes dysthymic disorder and major depressive 
disorder as mood disorders, which are evaluated pursuant to 
the criteria set forth in 38 C.F.R. § 4.130, Diagnostic Codes 
9433 and 9434 (1999), respectively; generalized anxiety 
disorder is evaluated pursuant to the revised criteria 
contained in Diagnostic Code 9400.  As noted above, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary.  Karnas.  As such, under the unique 
circumstances of this case, the Board considers each of the 
above psychiatric disorders as part of the service-connected 
anxiety disorder.

The Board notes that the January 1998 VA psychiatric 
examination report reflects that the veteran was diagnosed as 
having generalized anxiety disorder, dysthymic disorder and 
major depressive disorder and the examiner assigned a GAF 
score of 40.  In addition, the October 1999 VA psychiatric 
examination shows that the veteran was diagnosed as having 
generalized anxiety disorder and dysthymic disorder and that 
the examiner estimated his GAF score was 35.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, DSM-IV 
(DSM-IV), both of these scores indicate some impairment in 
reality testing or communication (e.g., speech is at times 
illogical obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., avoids friends, neglects 
family, and is unable to work).  Thus, the Board finds that, 
at a minimum, these symptoms reflect at least severe social 
and industrial impairment, warranting a 70 percent evaluation 
under the former criteria.  Moreover, in July 1997, a VA 
examiner opined that the veteran was unable to obtain or 
retain employment due to his generalized anxiety disorder.  

In view of the foregoing, and with resolution of all 
reasonable doubt in the veteran's favor, the Board concludes 
that he is demonstrably unable to obtain or retain employment 
due to his anxiety disorder; as such, the former criteria for 
a 100 percent evaluation are met.  This is especially so in 
this case because the veteran's only other service-connected 
disability, residuals of an appendectomy, is rated as 
noncompensably disabling.  Thus, a 100 percent evaluation 
under Diagnostic Code 9400 is warranted.  38 C.F.R. § 4.16(c) 
(1996).  As the veteran is deemed entitled to the maximum 
assignable evaluation under the former criteria, 
consideration of the revised criteria is unnecessary.

As a final point, the Board acknowledges that in considering 
this claim, the medical evidence does not distinguish between 
the symptoms attributable to the service-connected anxiety 
disorder and those that might be related to the veteran's 
possible dementia.  However, the Board notes that, in 
Mittleider v. West, 11 Vet. App. 181 (1998), the United 
States Court of Appeals for Veterans Claims held that when it 
is not possible to separate the effects of service-connected 
and nonservice-connected psychiatric conditions, i.e., 
between generalized anxiety disorder, dysthymia and major 
depressive disorder versus possible dementia, VA regulations 
clearly dictate that such signs and symptoms be attributed to 
the service-connected condition.  Id. at 182.



ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 100 percent rating for anxiety disorder 
is granted.



		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 

